UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 2, 2011 MANPOWER INC. (Exact name of registrant as specified in its charter) Wisconsin 1-10686 39-1672779 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Manpower Place Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(414) 961-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On February 2, 2011, we issued a press release announcing our results of operations for the three months and year ended December 31, 2010. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. During the fourth quarter of 2010, our segment reporting was realigned due to our Jefferson Wells business being combined with our Professional Finance and Accounting vertical within the United States. Accordingly, our former reportable segment, Jefferson Wells, is now reported within our United States operating segment as part of the Americas reportable segment.All previously reported results have been restated to conform to the current year presentation.Attached hereto as Exhibit 99.3 is our Operating Unit Results since January 1, 2008, revised to conform to the current year presentation. Item 9.01.Exhibits. Exhibit No. Description Press Release dated February 2, 2011 Presentation materials for February 2, 2011 conference call Operating Unit Results reflecting the restatement of segment results SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. MANPOWER INC. Dated:February2, 2011 By: /s/ Michael J. Van Handel Michael J. Van Handel Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated February 2, 2011 Presentation materials for February 2, 2011 conference call Operating Unit Results reflecting the restatement of segment results
